Opinion. by
Greene, J.
Suit commenced before a justice of the peace, by S. D. Tubbs, against D. Sears. Plaintiff recovered judgment. Defendant appealed, and judgment was rendered against him in the district court.
It is objected that the judgment of the district court, is erroneous; because there is no paper on file in the case, and no statement ip the transcript of the justice showing the nature and amount of plaintiff’s demand. This objection appears to be well founded. There is nothing in the case to show the plaintiff’s cause of action; nothing to show whether it is a note or an account; nothing even to show whether the action is in form ex contractu or ex delicto. Although a petition is not necessary, before a justice, still, if the suit is upon a note or an account, it should be filed with the justice, to show the nature and amount of the •plaintiff’s demand. The docket and transcript of the justice should also contain a brief statement of sucb demand; Code, § 2269.
As there is nothing in the record to show what matter was adjudicated, the judgment in this case could not bo pleaded in bar to any other action. Should the plaintiff *410commence another suit on the same cause of action, a record so general, vague and uncertain as this, could not preclude his recovery.
Smith, McKinlay, and Poor, for appellant.
J. B. Booth, for appellee.
Judgment reversed.